The uncontroverted testimony of the court-appointed psychologist provided clear and convincing evidence that respondent is unable, at present and for the foreseeable future, to provide proper and adequate care for the subject children by reason of her mental retardation (see Social Services Law § 384-b [4] [c]; [6] [b]; Matter of Jasmine Pauline M., 62 AD3d 483, 484 [2009]). Contrary to respondent’s argument, the evi*916dence established that her mental retardation originated during her developmental period, as defined in Social Services Law § 384-b (6) (b).
A dispositional hearing was not required in order to find that termination of respondent’s parental rights is in the best interests of the children, despite their bond with their mother, given her inability to care for them (see Matter of Aaron Tyrell W., 58 AD3d 419, 420 [2009]; Matter of Leomia Louise C., 41 AD3d 249, 250 [2007]).
We have reviewed respondent’s remaining arguments and find them unavailing. Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Abdus-Salaam, JJ.